Citation Nr: 0606456	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  01-07 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for schizophrenia.

3.  Entitlement to service connection for seizures.

4.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.

For reasons explained in a remand section of this decision, 
the claims concerning service connection for seizures and 
headaches are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  An in-service PTSD stressor is not shown.

2.  The RO denied service connection for schizophrenia in 
March 1999.  

3.  The veteran was informed of the decision and of his right 
to appeal.  The veteran did not appeal within 1 year of the 
notification date.

4.  Evidence submitted since the RO's March 1999 decision, is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated in service.  38 
U.S.C.A.  §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).

2.  New and material evidence has not been received since the 
RO's March 1999 rating decision; thus, the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection for PTSD

The veteran claims that he has PTSD as a result of seeing a 
G.I. fall about 600 or 700 feet from a water tower and die at 
Ft. Sill in 1977 or 1978.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).  Service connection for PTSD requires medical 
evidence establishing a diagnosis of the disorder, credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f).  If a determination is made that the 
veteran did not "engage in combat with the enemy," or that 
the claimed stressor is not related to combat, the veteran's 
lay testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994).
A December 2000 VA medical record contains a diagnosis of 
PTSD by a psychiatrist.  No stressor is indicated.  An 
October 2000 VA medical record likewise contains a diagnosis 
of PTSD by a "Readjustment Therapist" who states that the 
veteran reported seeing a man fall to his death from a water 
tower.

It is by no means clear that the veteran actually has PTSD, 
as the two diagnoses contained in the record are short on 
details and rationale, and the veteran has been diagnosed on 
multiple occasions with schizophrenia, has received inpatient 
treatment for schizophrenia, and has been diagnosed with 
alcohol and substance abuse on multiple occasions.

Absent a presumption for combat-related PTSD, entitlement to 
service connection for PTSD requires credible supporting 
evidence that the claimed in-service stressor occurred, and 
there is no verification or corroboration of an in-service 
stressor.  While the veteran's mother's stated that the 
veteran wrote to her that he witnessed somebody getting 
killed while in service, USASCRUR reported that it had no 
information showing that the person the veteran named as 
falling to his death from a water tower, either died or was 
injured in service between 1977 and 1978. 

The Board notes that, in July 2002, the veteran stated that 
he fought in the jungles of Vietnam in the summer of 1977 and 
saw death.  This is inherently incredible, since the veteran 
did not have active service in Vietnam.  Further, he 
testified in September 2005 that he was never in combat.  His 
testimony that he saw a vehicle battery "blow up in a guy's 
face" and blind him is not corroborated, and there is no 
evidence of a PTSD diagnosis based on this.

The preponderance of the evidence is against the claim, there 
is no doubt to be resolved and, accordingly, entitlement to 
service connection for PTSD must be denied.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).


Whether there is new and material evidence to reopen a claim 
for service connection for schizophrenia

The RO denied service connection for schizophrenia in March 
1999.  The veteran did not appeal that decision and it is now 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2005).

In light of the above, new and material evidence must be 
received to reopen the claim.  38 U.S.C.A. § 5108 (West 
2002).  The veteran applied to reopen his claim in March 
2000.  Under the applicable version of 38 C.F.R. § 3.156, new 
and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

In its March 1999 denial, the RO found that there was no 
evidence of the veteran being treated for or diagnosed with a 
mental condition while on active duty, and that he had not 
been diagnosed with schizophrenia until 1990, more than 11 
years after active service.

No new and material evidence has been submitted subsequent to 
the March 1999 denial.  Recent records showing diagnoses of 
and treatment for schizophrenia are cumulative rather than 
new and material evidence as evidence previously considered 
had shown schizophrenia diagnoses and treatment after 
service.  

Lay statements to the effect that since the veteran entered 
service, he is not the same person, have been received.  
However, these statements are not material since laypersons 
are not capable of diagnosing schizophrenia or indicating 
when it had its onset.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 
(1993). 

Absent any competent medical evidence showing schizophrenia 
had its onset in service, or manifested to a degree of 10 
percent within 1 year of service discharge, there is no new 
and material evidence and the claim may not be reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA has satisfied its duty to notify.  In an August 2003 
letter from the RO to the claimant, the claimant was 
specifically advised of the type of evidence that would 
establish the claim, what evidence the claimant should 
provide, and what evidence VA would obtain; and the claimant 
was afforded additional time to submit such evidence.  The 
claimant was also provided notice that the claimant should 
submit pertinent evidence in his possession.  The claimant 
was advised of how and where to send this evidence and how to 
ensure that it was associated with the claim.  
Only after the September 2000 rating decision was promulgated 
did the AOJ, in August 2003, provide explicit section 5103(a) 
notice to the claimant.  The Board finds, however, that any 
defect with respect to the timing of the VCAA notice is 
harmless error.  While the notice provided to the claimant in 
August 2003 was not given prior to the first AOJ adjudication 
of the claim, the claimant was afforded the opportunity to 
identify medical evidence that VA would attempt to obtain.  
In that regard, after the notice, the AOJ obtained additional 
VA medical records and service records and information, and 
the veteran provided testimony in September 2005.  The 
timing-of-notice error was sufficiently remedied by the 
process carried out during the course of the claim and appeal 
so as to provide the claimant with a meaningful opportunity 
to participate effectively in the processing of the claim by 
VA.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
timing-of-notice error was thus nonprejudicial in this case 
because the error did not affect the essential fairness of 
the adjudication. Id.
 
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim. 38 U.S.C.A. § 5103A.  In 
the instant case, VA has made reasonable efforts to develop 
the record.  Service medical records, VA medical records, 
private treatment records, and federal medical center medical 
records have been obtained, as has testimony.  Concerning 
PTSD and schizophrenia, there is insufficient evidence of an 
event, injury or disease in service, or of schizophrenia 
manifesting during the initial post-service year.  Therefore, 
the Board concludes that examinations for these claimed 
disabilities are not necessary to decide these claims.  The 
records satisfy 38 C.F.R. § 3.326.  The Board finds that VA 
has done everything reasonably possible to assist the 
claimant.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review is permitted without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 




ORDER

Entitlement to service connection for PTSD is denied.

New and material evidence not having been submitted, the 
claim for service connection for schizophrenia is not 
reopened.


REMAND

The veteran filed a notice of disagreement, in November 2000, 
with the RO's September 2000 decision denying service 
connection for seizures and headaches.  A statement of the 
case has not been issued.  Under the circumstances present, 
the case must be remanded to the RO for the issuance of a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

The RO should issue the veteran a 
statement of the case on the matters of 
service connection for seizures and 
headaches.  

If upon completion of the above action the claim remains 
denied, the case should be returned, if necessary, after 
compliance with requisite appellate procedures.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


